On Petition to Rehear
Mr. Justice Cresoít.
On October 18, 1965, the appellant herein, Adelaide K. Hesson, filed a Petition to Rehear, which concerns itself only with the matter of the assessment of the costs against appellant, under the Court’s original Opinion and judgment entered pursuant thereto.
Thereaftér, on October 26, 1965, some eighteen days after the opinion of this Court was filed and enrolled, the appellant filed what is designated as an Amended and Supplemental Petition to Rehear. This Petition is directed to the merits of the cause.
It should first be noted that Rule 32 of this Court, on the subject of rehearing, malíes no provision for amended or supplemental petitions to rehear. Such Rule does make provision for second petition to rehear, but requires that before same may be filed by any of the Clerks of this Court, prior application shall have been made and special leave obtained from the Court, or a Judge thereof. Tennessee Code Annotated, Yol. 1, Page 830. This has not been complied with.
*256Nonetheless, we have examined, in full, the Petitions to Rehear, Briefs of counsel, and our original Opinion. With the latter, we are entirely satisfied.
 We feel it proper to state, again, as has been said many times in variant language, that the office of a Petition to Rehear is to call the attention of the Court to matters overlooked, not those things which counsel supposes were improperly decided after full consideration. Further, this Court has said, and says again, that a Petition for Rehearing should never he used for the purpose of rearguing the case on points already considered and determined, unless some new and decisive authority has been discovered, which was overlooked by this Court.
The abovementioned Rule, itself, explicitly provides that “ [a] rehearing will be refused where no new argument is made, no new authority adduced, and no material fact is pointed out as overlooked”. The authority which the Petition to Rehear cites is the same as has been relied upon by counsel throughout this proceeding, from its inception. It is the same authority which this Court discussed in its previous Opinion in Birdges v. Cavalier Corp. (1963), 212 Tenn. 237, 369 S.W.2d 548.
The Petitions to Rehear do not meet the foregoing tests; and the same are therefore denied.
BuRnett, Chibe Justice, and White, Dyer and Chat-tin, Justices, concur.